Citation Nr: 0813155	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In October 2006, the Board remanded the matter to the RO via 
the AMC for due process considerations, and to schedule a VA 
medical examination and opinion in order to determine whether 
the veteran's diabetes mellitus is related to his service or 
manifested within one year after separation.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

It is as likely as not that the veteran's current diabetes 
mellitus manifested within one year after separation from 
service. 


CONCLUSION OF LAW

Service connection for diabetes mellitus is established.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307(a), (b), and (c), 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

As noted above, the veteran had active service from June 1974 
to June 1978.  The veteran has stated that his current 
diabetes mellitus manifested within six months of his 
separation from service.  He stated that in December 1978, he 
was given an employment physical by Western Electric, which 
revealed elevated blood sugar levels.  The veteran attested 
that, in early 1979, he developed polyuria, polydipsia, and 
weight loss.  He states that he sought medical help and was 
diagnosed with diabetes.  The veteran has stated that he 
began treatment with Orinase and later Tolinase; however, his 
most successful method of treatment was injections of 
insulin, which he continues to utilize today.

The earliest post-service records submitted as evidence in 
support of this claim are from Northridge Hospital Medical 
Center, to which the veteran was admitted for one week in 
June 1982 with markedly out-of-control diabetes.  The post-
service medical records, both private and VA outpatient, 
reflect ongoing treatment for diabetes mellitus, renal 
disease and transplant, and other medical conditions which 
are related to, or resulting from, the diabetes.

Unfortunately, the veteran has, despite many attempts, been 
unable to obtain his medical or employment records from his 
first several years after service.  The evidence reflects 
these unsuccessful attempts.  His earliest post-service 
medical history is therefore taken from his statements to the 
VA, his testimony before the Travel Board in June 2006, and 
his stated history to private and VA medical personnel.

Importantly, the fact that the veteran was treated in June 
1982 with markedly out-of-control diabetes (only four years 
after service), suggests (or, at least, implies) that 
diabetes existed before the time the condition became "out 
of control").

Further, a report from 1982 indicating "out of control" 
diabetes suggests that, at one point, before 1982, the 
condition was under control, suggesting that the condition 
existed prior to 1982.  The report indicates that the veteran 
was on insulin before he was treated in 1982, again 
suggesting the condition existed prior to 1982, providing 
some limited evidence in support of this claim. 

Despite a lack of medical records containing a diagnosis 
within one year after separation, the veteran has submitted 
several medical opinions regarding the time at which his 
diabetes mellitus manifested.  In July 2003, a VA nurse 
practitioner stated that "it is as likely as not that the 
diabetes could have manifested while [the veteran] served on 
active duty, since it was found within one year after 
discharge during routine PE for employment."  

In February 2005, the veteran's treating nephrologist Dr. 
"M" submitted a statement which said, "based on the time 
frame and natural history of diabetes in general, it is 
certainly conceivable that he had many months of symptoms 
prior to his diagnosis [in the late 70s] without his 
knowledge.  I believe it is a reasonable assumption that he 
had elevated blood sugars and symptoms of diabetes while 
still actively serving in the military."

In an October 2006 remand, the Board found that these 
opinions were entitled to little probative value, as they 
were based on the veteran's unsubstantiated claim that he was 
diagnosed with elevated levels of blood sugars in December 
1978.  This claim was therefore remanded in order to obtain a 
medical examination and opinion, based on a complete review 
of the claims folder, to determine the nature and etiology of 
the veteran's diabetes mellitus.

In December 2006, the veteran was afforded a VA examination 
pursuant to the Board's remand.  The VA examiner reviewed the 
claims file and medical records prior to examining the 
veteran.  The examiner opined that "it is more likely than 
not [the veteran's] diabetes mellitus manifested and was 
diagnosed within one year of discharge from military 
service."  

The Board finds that this medical opinion is entitled to some 
probative weight.  The VA examiner's opinion is consistent 
with the veteran's medical history.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
time of manifestation of the veteran's diabetes mellitus will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal is granted.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for diabetes mellitus is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


